In a proceeding pursuant to Election Law article 16 to invalidate a petition designating Patrick Williams as a candidate in a primary election to be held on September 14, 1999, for the nomination of the Independence Party as its candidate for the public office of Member of the Nassau County Legislature for the First Legislative District, the appeal, as limited by the appellant’s brief, is from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Lockman, J.), entered August 9, 1999, as denied his motion to dismiss the petition.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The petitioner purchased an index number, filed the signed order to show cause and, as the respondent Patrick Williams implicitly conceded, served him personally in accordance with the terms of the order to show cause within the applicable Statute of Limitations period. Accordingly, the Supreme Court properly determined that the petitioner’s failure to affix the index number and filing date to the petition served on Williams, as specified in the order to show cause, was not a jurisdictional defect and was excusable under the circumstances (see, Matter of City of Amsterdam v Board of Assessors, 237 AD2d 63; Maldonado v County of Suffolk, 229 AD2d 376). O’Brien, J. P., Santucci, Joy, Altman and Friedmann, JJ., concur.